Citation Nr: 0606490	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  04-10 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE


Whether new and material evidence has been submitted to 
reopen the claim for service connection for a psychiatric 
disorder.  




REPRESENTATION

Appellant represented by:	Maine Veterans' Services





WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from April to December of 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the RO.  

The reopened claim for service connection for a psychiatric 
disorder is addressed in the REMAND portion of this document 
and is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran's claim of service connection for a 
psychiatric disorder was previously denied in multiple final 
rating decisions, the most recent of which was issued in June 
2000.  

2.  The evidence received since the June 2000 rating decision 
is new and relates to the previously unestablished fact of 
the etiology of the veteran's current psychiatric disorder.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim for service connection for a psychiatric disorder.  
38 U.S.C.A. §§ 5103, 5108, 7104, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.156, 3.159 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  

The Board has considered this new legislation with regard to 
the matter on appeal but finds that, given the favorable 
action taken hereinbelow, no further assistance in developing 
the facts pertinent to this limited matter is required at 
this time.  

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105. Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a), "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  This recently revised 
version of 38 C.F.R. § 3.156(a) applies in this case because 
the veteran's claim was not received until February 2003, 
after the current regulation's effective date of August 29, 
2001.  

The Board is aware that the RO appears to have considered the 
veteran's claim on a de novo basis in the appealed rating 
decision.  Nevertheless, the Board has a legal duty to 
address the "new and material evidence" requirement 
regardless of the actions of the RO.  If the Board finds that 
no new and material evidence has been submitted, it is bound 
by a statutory mandate not to consider the merits of the 
case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 
F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown,  4 
Vet. App. 239, 244 (1993).  

In this case, the veteran's claim for service connection for 
a psychiatric disorder was denied in unappealed rating 
decisions from April 1966, July 1994, October 1999, and June 
2000.  

In each instance, the veteran was notified of the denials but 
did not initiate an appeal, and these decisions are thus 
"final" in view of 38 U.S.C.A. § 7105(c).  

The veteran's claim was also denied in an October 2002 rating 
decision.  However, his current application was received in 
February 2003, approximately four months thereafter, and the 
Board thus does not deem the October 2002 rating decision to 
be final.  

Rather, the most recent final denial was the June 2000 rating 
decision, and the Board will thus consider all subsequently 
obtained evidence to determine whether new and material 
evidence has been submitted to reopen his claim.  

In this regard, the Board notes that, in an August 2002 
statement, a private psychiatrist noted that, if the veteran 
had a personality disorder, it would have preexisted service 
and that "the stress of basis [sic] training or any of a 
number of other stressors could well have intensified it."  
This psychiatrist also indicated that the veteran's current 
disorder was more consistent with major depression.  

The August 2002 psychiatrist's statement is new to the record 
in the sense that it was not associated with the claims file 
at the time of the June 2000 rating decision.  

Moreover, it related to an "unestablished fact" in that it 
provides insight into the question of whether the etiology of 
the psychiatric disorder is related to service.  

Overall, the veteran has submitted new and material evidence 
to reopen his claim for service connection for a psychiatric 
disorder.  To that extent, the appeal is granted.  

However, for reasons described below, it is the determination 
of the Board that the veteran's de novo claim will have to be 
remanded back to the RO prior to a final adjudication of this 
claim by the Board.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a psychiatric disorder, the 
appeal to this extent allowed, subject to further action as 
discussed hereinbelow.  



REMAND

In November 2005, following a Board request, the Board 
received a medical opinion regarding the veteran's claim from 
a Veterans Health Administration (VHA) doctor.  

The veteran was notified of this opinion in the same month 
and provided with options as to whether he wanted the Board 
to proceed with his case.  

However, in December 2005, he notified the Board that he was 
submitting additional argument and wanted the new evidence to 
be remanded to the agency of original jurisdiction (e.g., the 
RO) prior to further Board action.  

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should readjudicate the veteran's 
claim of service connection for a 
psychiatric disorder in light of the 
additional evidence of record, to include 
consideration of the November 2005 VHA 
opinion.  If the determination remains 
unfavorable, the RO should furnish the 
veteran and his representative with a 
Supplemental Statement of the Case and 
allow a reasonable period of time for a 
response thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


